DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (2020/0041726).
In regard to claim 1, Yamazaki (2020/0041726) teach an optical semiconductor device (paragraph 31) comprising (figure 3): a first optical coupler (211 which has two input ports and two output ports) including a first input port, a second input port , a  first output port, and a second output port; a first optical branching device (210 which has two input ports and two output ports) including a third input port, a fourth input port, a third output port, and a fourth output port; a second optical coupler (213 which has two input ports and two output ports) including a fifth input port, a sixth input port, a fifth output port, and a sixth output port;  a second optical branching (212 along with 202, which has one  input port where LO is input and two output ports) device including a seventh input port, a 
In regard to claim 9, Yamazaki teaches a reception apparatus (receiver for a coherent mixer) comprising: a first optical coupler (211 which has two input ports and two output ports) including a first input port, a second input port , a  first output port,  a first optical branching device (210 which has two input ports and two output ports) including a third input port, a fourth input port, a third output port, and a fourth output port; a second optical coupler (213 which has two input ports and two output ports) including a fifth input port, a sixth input port, a fifth output port, and a sixth output port; a second optical branching (212 along with 202, which has one  input port where LO is input and two output ports) device including a seventh input port, a seventh output port, and an eighth output port; a first single mode waveguide (paragraphs 33-34, 220) configured to connect the second input port and the third output port ; a second single mode waveguide (paragraph 33, 223) configured to connect the fourth output port and the fifth input port a third single mode waveguide (paragraph 33, 222) configured to connect the sixth input port and the seventh output port; and a fourth single mode (paragraph 33, 221) waveguide configured to connect the eighth output port and the first input port. In that Yamazaki teaches that any suitable optical waveguide may be used (paragraph 34), it would have been obvious to one of ordinary skill in the art at the time of the invention to use a singl mode waveguide which Yamazaki lists in paragraph 33.

In regard to claim 2, elements 202 and 210-213 are multimode interferometers (MMI similar to the applicant, see figures and abstract). In that the applicants have not defined channel type multimode waveguides. In as best understood, it appears to read on the claims.  
In regard to claim 8, he says that the waveguides 220-223 can be single mode (paragraph 33) and rib type (paragraph 34).
In regard to claim 7, Yamazaki teaches that the waveguides 220-223 can be single mode (paragraph 33-34). Although they do not teach specifics about the waveguides input/output from the device of figure 4, the same type of signals are traveling on the signals at the outputs/inputs of the couplers/branchers.
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to use single mode waveguides to transport similar signals to and from the branch/coupler means of Yamazaki and Yamazaki teaches that single mode may be used to carry similar signals (paragraph 33-34)  and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (2020/0041726) as applied to claim 1 above, and further in view of Bontempi et al (2011/0229069).
In regard to claim 3, although Yamazaki does not specifically teach that the first single mode waveguide, the second single mode waveguide, the third single mode waveguide, and the fourth single mode waveguide are provided over a common plane, figue 3 of Bontempi et al teach a similar configuration to Yamazaki. They teach that their device is planar (title and throughout the patent).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). This is particularly true since Yamazaki appears to have the waveguides on a planar layer since they do not overlap with each other. 
	
	
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ma et al (2019/0049665) teach an optical semiconductor device (paragraph 56 discusses PIC chip – photonic integrated circuit and semiconductor layers) comprising (figures 4 and 9): a first optical coupler (130) including a first input port (132), a second input port (131), a  first output port (133), and a second output port (134); a first optical branching (110) device including a third input port (114), a fourth input port (113), a third output port (112), and a fourth output port(111); a second optical coupler (120) including a fifth input port (122), a sixth input port (121), a fifth output port (124), and a sixth output port (123); a second optical branching device (140) including a seventh input port (143), a seventh output port (142), and an eighth output port (141); a first single mode waveguide configured to connect the second input port and the third output port; a second single mode waveguide configured to . 

	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883